DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
 Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/565,669, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of 62/565,669 is minimal and does not provide detailed drawings or disclosure of the features found in the instant claims.  For example, features to the radial flange clearance, flange gap, needle guard and housings are not detailed.  Workings of the securing arms to prevent flange moment are not detailed.  As such claims 1-18 are not entitled benefit to the prior provisional application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanzi et al. (US 2013/0184655 A1).
With regard to claims 1, 3, and 21, Lanzi et al. teach a securing device for an injection device configured to receive a syringe, the syringe (Fig. 1 member 12) comprising a barrel (Fig. 1 member 14) having a proximal end portion and a distal end portion, the proximal end portion comprising a flange that projects radially outward, the flange defining a proximally-facing surface and a distally-facing surface (Fig. 1 member 16), the securing device comprising: a body (Fig. 1 member 36) having: a proximal end portion (Fig. 1 end through which the plunger extends); a distal end portion (Fig. 1 end through which the needle extends); an opening in the proximal end portion extending to an interior of the body, the opening configured to accept the syringe (Fig. 1); a radially-outwardly facing outer surface (Fig. 1 outer surface of 36); and a proximal end surface being configured to contact the distally-facing surface of the flange of the syringe when the syringe is advanced distally into the opening, so that the flange does not move distally past the proximal end surface of the body (Figs. 1 and 3 50 is taken as the proximal end surface which contacts the distal surface of the flange); and a securing arm having: a free end (Fig. 5A and Reference Figure 1); a base end fixed to the outer surface of the body (Fig. 5A and Reference Figure 1); a first portion extending away from the base end beyond the proximal end surface of the body in a radial direction to form a radial flange clearance between the securing arm and the body along the radial direction permitting the flange to pass the first portion as the syringe is advanced distally into the opening (Figs. 3, 5A, and Reference Figure 1); and a second portion, wherein the first portion extends proximally from the base end beyond the proximal end surface to form a flange gap between the proximal end surface of the body and a distally-facing surface of the second portion, wherein the second portion is located proximally with respect to the flange gap and defines an inner surface with a concavity that extends generally circumferentially around the opening in the body and at least partially radially inwardly toward the free end in a rest position of the securing arm (Figs. 3, 5A, and Reference Figure 1), wherein the second portion is configured to contact the flange as the syringe is advanced distally into the opening, wherein the securing arm is elastically flexible to permit at least the free end to move radially outwardly relative to the body to allow the flange to pass the first portion as the syringe is advanced distally into the opening, and wherein the securing arm is biased to the rest position such that, after the flange passes the second portion, the distally-facing surface of the second portion is configured to contact the proximally-facing surface of the flange to prevent the flange from moving proximally past the securing arm (Fig. 3, [0062]).

    PNG
    media_image1.png
    486
    536
    media_image1.png
    Greyscale

With regard to claims 2 and 6, the first portion has a dimension which extends parallel to the longitudinal axis, the second portion is parallel to the proximal end surface along a greater length (Reference Figure 1).
With regard to claims 4 and 5, the securing arm hinges radially outward to allow the flange to be inserted which is a greater flexibility than possible proximal movement.
With regard to claims 7 and 9, see the rejection of claim 1 and Reference Figure 1 above, Lanzi et al. has a second securing member opposite the one indicated in the Reference Figure with the same features.
With regard to claims 8 and 12, the first portion has a dimension which extends parallel to the longitudinal axis, the second portion is parallel to the proximal end surface along a greater length (Reference Figure 1).
With regard to claims 10, 11, and 19, the securing arm hinges radially outward to allow the flange to be inserted which is a greater flexibility than possible proximal movement.
With regard to claims 13 and 14, see Figs. 3A and 5 (portions 40 form a contoured beveled surface ([0062]).
With regard to claims 16 and 22, Lanzi et al. teach a hand-held injection device which can receive a syringe (Fig. 1 member 12) prefilled with a drug and having a needle, the syringe comprising a barrel having a proximal end portion and a distal end portion (Fig. 1 member 14), the proximal end portion comprising a flange that projects radially outward, the flange defining a proximally-facing surface and a distally-facing surface (Fig. 1 member 16), the hand-held injection device comprising: a body (Fig. 1 member 36) having: a proximal end portion Fig. 1 end through which the plunger extends); a distal end portion (Fig. 1 end through which the needle extends); an opening in the proximal end portion extending to an interior of the body, the opening configured to accept the syringe (Fig. 1); a radially-outwardly facing outer surface (Fig. 1 outer surface of 36); and a proximal end surface being configured to contact the distally-facing surface of the flange of the syringe when the syringe is advanced distally into the opening, so that the flange does not move distally past the proximal end surface of the body (Figs. 1 and 3 50 is taken as the proximal end surface which contacts the distal surface of the flange); a securing arm having: a free end (Fig. 5A and Reference Figure 1); a base end fixed to the outer surface of the body (Fig. 5A and Reference Figure 1); a first portion extending away from the base end beyond the proximal end surface of the body in a radial direction to form a radial flange clearance between the securing arm and the body along the radial direction permitting the flange to pass the first portion as the syringe is advanced distally into the opening (Figs. 3, 5A, and Reference Figure 1); and a second portion (Figs. 3, 5A, and Reference Figure 1); a needle guard, that is movable relative to the body proximally from a first position, wherein the needle guard extends from the body distally, so as to be configured to cover, when the syringe is secured in the body, the needle extending from a lower housing distally, to a second position, wherein the needle guard is retracted relative to a tip of the needle so as to expose the tip of the needle (Figs. 1 and 2 member 34, needle 28 extends from lower housing 26); an upper housing supported relative to the lower housing, the upper housing configured to receive a manual force and move with respect to the lower housing distally from a pre-use position to a dispensed position in response to the manual force (Fig. 1 thumb pad 18P); and a plunger rod (Fig. 1  rod of member 18) carried by the upper housing and movable with the upper housing so as to advance relative to the syringe when the upper housing is moved distally, wherein the first portion extends proximally from the base end beyond the proximal end surface to form a flange gap between the proximal end surface of the body and a distally-facing surface of the second portion, wherein the second portion is located proximally with respect to the flange gap and defines an inner surface with a concavity that extends generally circumferentially around the opening in the body and at least partially radially inwardly toward the free end in a rest position of the securing arm, wherein the second portion is configured to contact the flange as the syringe is advanced distally into the opening (Figs. 3, 5A, and Reference Figure 1), wherein the securing arm is elastically flexible to permit at least the free end to move radially outwardly relative to the body to allow the flange to pass the first portion as the syringe is advanced distally into the opening, and wherein the securing arm is biased to the rest position such that after the flange passes the second portion, the distally-facing surface of the second portion is configured to contact the proximally-facing surface of the flange to prevent the flange from moving proximally past the securing arm (Fig. 3, [0062]).
With regard to claim 20, the securing arm hinges radially outward to allow the flange to be inserted which is a greater flexibility than possible proximal movement.
With regard to claim 17, Lanzi et al. teaches a hand-held injection device comprising: a securing device for the injection device according to claim 1 (see the rejection above); a needle guard, that is movable relative to the body proximally from a first position, wherein the needle guard extends from the body distally, so as to be configured to cover, when the syringe is secured in the body, the needle extending from a lower housing distally, to a second position, wherein the needle guard is retracted relative to a tip of the needle so as to expose the tip of the needle (Figs. 1 and 2 member 34, needle 28 extends from lower housing 26); an upper housing supported relative to the lower housing, the upper housing configured to receive a manual force and move with respect to the lower housing distally from a pre-use position to a dispensed position in response to the manual force (Fig. 1 thumb pad 18P); and a plunger rod (Fig. 1  rod of member 18) carried by the upper housing and movable with the upper housing so as to advance relative to the syringe when the upper housing is moved distally, wherein advancement of the plunger rod relative to the syringe causes the syringe to deliver a medication out the needle.
With regard to claim 18, see syringe 12 (Fig. 1).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner finds Lanzi et al. would need to have the securing arms hinge outward about 60 in order for the flange to be snapped in place.  The Examiner spoke with and left messages for Hussein Akhavannik on September 27, 2002, October 5, 2022, and October 13, 2022 to discuss a potential Examiner’s amendment to clarify the movement and extent of the securing arm.  No agreement was reached before the Examiner needed to act on the Application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783